DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	The examiner thanks the applicant for amending the claims and thus withdraws the previous rejections.  
Examiner’s Amendment 
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Tom Shortledge on June 17, 2021. 
5.	The application has been amended as follows:
Claims 17-20:	(Canceled) 
Reasons for Allowance
6.	Claims 1-16 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Ogata et al. (PG Pub U.S 2011/0048469). 
10.	Ogata teaches a cleaning module comprising: a wafer gripping device (10) configured to support a wafer (w), the wafer gripping device comprising: a catch cup (36) comprising a wall that has an annular inner surface (fig 2a-2c, para 0045), wherein the annular inner surface defines a processing region and the annular inner surface has an angled portion that is symmetric about a central axis of the wafer gripping device (fig 2a-2c and para 0045; central axis being horizontal axis of fig 2a,2b which runs through middle of figs 3 and 4); a gripper 
11.	Ogata fails to specifically teach the wafer is oriented in the vertically, wherein the first plate assembly is configured to be moved in a horizontal direction with reference to the second plate assembly to position the gripper assembly in the at least one of the loading position, the rinsing position, and the cleaning position; wherein the gripper device and loading pin are configured to contact an edge of the wafer.  
12.	Thus, the prior art of record does not fairly teach or suggest a cleaning module as in the context of claim 1.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714

/DOUGLAS LEE/Primary Examiner, Art Unit 1714